PER CURIAM.
Plaintiff in error was convicted of illicit distilling, in violation of sections 3258, 3279, and 3281 of the Revised Statutes (Comp. St. §§ 5994, 6019, 6021). The offense of which the jury found him guilty was committed on the 7th of March, 1919. When the case was called for trial there was a demurrer to the indictment and a motion to quash, on the ground in substance that the sections named had been repealed by the National Prohibition Act (41 Stat. 305). The demurrer was overruled, and the motion denied; and this is the only .error assigned.
The contention is wholly devoid of merit. The Eighteenth Amendment was ratified on tire 16th of January, 1919. By its own terms it did not become effective until a year thereafter, or on the 17th of January, 1920. The National Prohibition Act also took effect by its own terms on the latter date,, and this act expressly provides that it shall not “relieve any person from any liability, civil or criminal, heretofore or hereafter incurred under existing laws.” For an offense committed in March, 1919, plaintiff in error was clearly punishable under the law then in force.
Affirmed.